Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed in concert with amended claims on 1/12/22 are persuasive. With regard to the 35 USC 112 rejection in the most recent office action Examiner considers the recitation of claim 5 sufficient to on 1/12/22 are persuasive. With regard to the 35 USC 112 rejection in the most recent office action Examiner considers the recitation of claim 5 sufficient to resolve a metadata comprising the recited parameters inclusive of a quality factor parameter. Further, Claims 1, 3-17, 19-30 and 32 are allowable over the prior art. The prior art comprises numerous examples of system, methods, etc. by which a sound profile may be obtained from a location outside of a LAN or subnetwork; said sound profile functional to direct playback parameters of audio (see at least Yamaha DME Designer cited in the parent application 13/272833 for a dsp based example and/or Baudino: 20080077261 for a smartphone example). However the prior art does not reasonably teach or suggest implementing such the system and method of the independent claims upon a playback device in the form of a networked loudspeaker operable to retrieve the playback parameters from an networked database of loudspeaker configuration parameters, configure the device under direction of the retrieved parameters and to subsequently retrieve media for playback. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MCCORD whose telephone number is (571)270-3701. The examiner can normally be reached 730-630 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.